      Case 1:16-cv-08270-LTS-OTW Document 90 Filed 01/13/20 Page 1 of 1

                                                                              196-04 HOLLIS AVENUE
                                                                      SAINT ALBANS, NEW YORK 11412
                                                                                     P: (917) 337-2439
                                                                                   FAX: (914) 462-4137




January 13, 2020
                                                   MEMO ENDORSED
VIA ECF
Honorable Ona T. Wang
Daniel Patrick Moynihan
United States Courthouse for the Southern District of New York
500 Pearl St., Courtroom 20D
New York, New York 10007-1312


                                                     RE:     Collymore v. City of New York
                                                             Docket No. 16 CIV 8270 (LTS)(OTW)


Dear Judge Wang:

I am writing to request a one week extension for the parties’ joint status letter. As the Court is
aware Mrs. Saint Fort has been out of the office until today, and in the interim I have depositions
scheduled today until Friday in the matter of Gittens v. City of New York before Judge Ramos.
Accordingly, I am respectfully requesting a week’s extension to resolve some of the discovery
disputes that I have previously brought to the Court’s attention. Again, between Mrs. Saint Fort’s
schedule and the holidays the parties have not had an opportunity to meaningfully resolve their
issues. Defendants do not consent to the request.
                                        Application DENIED. Counsel were expected to work
                                        together in good faith to submit a joint status letter and
                                        joint agenda. Because Defendants do not consent to the
                                        extension request, Defendants shall submit their own
                                        status letter and proposed agenda by close of business,
Respectfully submitted,
                                        January 14, 2020, which will detail the parties' efforts to
                                        meet and confer prior to Thursday's conference.
Special Hagan, Esq.                     Plaintiff shall have until close of business, January 15,
                                        2020 to submit a response, if any, to Defendants' letter.
Special Hagan, Esq.                     The Court will discuss the parties' issues raised in the
                                        status letter(s) at the January 16, 2020 conference.
Counsel for Plaintiff                   SO ORDERED.
Robin Collymore

Cc     Dominque Saint-Fort, Esq.
       Counsel for Defendants
                                        __________________________
                                        Ona T. Wang           1/13/20
                                        U.S. Magistrate Judge
